Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 1 of 28 PageID #:14

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

CORY KIZER, )

Plaintiff,
Vv. Case No.:
LORNE HUDSON and PROFESSIONAL 5 Judge:
CARRIERS INC., )

Defendants.

DEFENDANTS’ NOTICE OF REMOVAL
EXHIBIT A

0992.638\305783447 vi
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 2 of 28 PagelD #:15

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

CORY KIZER,
Plaintiff,

Vv. Case No.: 2017 L 009434

wid

LORNE HUDSON and PROFESSIONAL
CARRIERS INC.,

J

|
'
;

Defendants. ay

Nee ee ee See ae Cnet” Teme” Sie” ear imager” “nee” See”

 

NOTICE OF FILING OF NOTICE OF REMOVAL ©

TO: Law Offices of Timothy C, Moll
221 N. LaSalle Street, Suite 2301
Chicago, IL 60601

PLEASE TAKE NOTICE THAT on October 26, 2017, we caused to be filed with the
Clerk of the U.S. District Court for the Northern District of Illinois, Eastern Division, the
attached Defendants’ Notice of Removal, a copy of which is attached hereto, that divests this

Court of Jurisdiction. .

 

Carlton D. Fisher -
Annie Couyoumjian V
HINSHAW & CULBERTSON LLP “Ais
222 North LaSalle Street, Suite 300 Attopheys for Defendants
_ Chicago, Hlinois 60601-1081
(312) 704-3000
PROOF OF SERVICE

I, the undersigned, a non-attorney on oath, state that I served the above and foregoing by
mailing a copy to the above listed party(ies) of record and depositing the same in the U.S. Mail at
222 North LaSalle, Chicago, Illinois by 5:00 p.m, on the 26th day of October, 2017 with proper
postage prepaid.

[x[ Under penalties as provided by law pursuant to
section 1-109 of the Illinois Code of Civil Procedure, I
certify that the statements set forth herein are true and
correct.

 

 

300646080v1 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 3 of 28 PagelD #:16

Case: 1:17-cv-07726 Document #: 1 Filed: 10/26/17 Page 1 of 5 PagelD #:1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

CORY KIZER, )
Plaintiff,
Vv Case No.:
LORNE HUDSON and PROFESSIONAL ' Judge:
CARRIERS INC., )
Defendants,
NOTICE OF REMOVAL

NOW COME the Defendants, LORNE HUDSON and PROFESSIONAL CARRIERS
INC., by and through their attorneys, Carlton D. Fisher and Anne C, Couyoumjian of
HINSHAW & CULBERTSON LLP, and for their Notice of Removal of the above-captioned
case brought by Plaintiff, CORY KIZER, in the Circuit Court of Cook County, Illinois, Case No,
2017 L 009434, to the United States District Court for the Northern District of Illinois, pursuant
to 28 U.S.C. §1332, 28 U.S.C. 81441 and 28 U.S.C, §1446, the Defendants state as follows:

L PRELIMINARY MATTERS

1. On September 18, 2017, Plaintiff filed a Complaint (attached as Exhibit A) in the
Circuit Court of Cook County, Illinois, bearing the caption Cory Kizer v, Lorne Hudson and
Professional Carriers Inc., Case No, 2017 L 009434,

2, On September 29, 2017, counsel for the plaintiff, Timothy C. Moll, corresponded
via e-mail with the undersigned counsel for the defendants, Carlton D. Fisher, introducing
himself as the new counsel for Cory Kizer, Among the items he set forth in the ¢-mail was his
understanding that his predecessor counsel, James Burke, had reached an agreement with the
undersigned counsel for the defendants, Carlton D. Fisher, in which Mr. Fisher would accept

service of process of the Kizer lawsuit and obviate the need for plaintiff's counsel to serve the

3005936581 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 4 of 28 PagelD #:17

Case: 1:17-cv-07726 Document #: 1 Filed: 10/26/17 Page 2 of 5 PagelD #:2

Canadian defendants, Lorne Hudson and Professional Carriers, Inc., with service of process and
the complaint. (A copy of Mr. Moll's e-mail correspondence is attached hercto as Exhibit B.)

3, After completing a multi-week September — October 2017 trial, the undersigned
counsel for the defendants sent a responsive e-mail on October 24, 2017 to Mr, Moll (a)
indicating that he had secured authority from his clients for accepting service of process on
behalf of the Canadian defendants and (b) secking confirmation about Cory Kizer's medical bills
totaling approximately $70,000 and the $210,000 settlement demand on Mr. Kizer's case. (A
copy of Mr, Fisher's responsive e-mail correspondence is attached hereto as Exhibit C.)

4, Mr. Moll responded to Mr, Fisher's October 24, 2017 e-mail on October 25, 2017
confirming the "medicals and amounts" ‘of Mr, Fisher's previous e-mail, meaning the medical bill
total was correct (pending a check with his client) and the settlement demand of $210,000.00 for
Mr. Kizer's case is still in play, (A copy of Mr, Moll's e-mail of October 25, 2017 is attached as
- Exhibit D.)

5, The defendants filed their answer to the plaintiff's complaint on October 26, 2017,
setting forth their admissions and denials to the allegations of the complaint and asserting that
plaintiff's claimed medical special damages approximate $70,000.00 and the plaintiff's setilement
demand is $210,000.00, (A copy of the defendants’ answer is attached hereto as Exhibit E,).

6, This Notice of Removal was filed with the Clerk of the United States District
Court for the Northern District of Llinois within 30 days after counsel for Defendants received
notice of the plaintiff's complaint and accepted service of process on October 24, 2017, and
therefore this Notice is timely under 28 U.S.C, § 1446(b),

7. 28 U.S.C. § 1441 (a) provides the foliowing:

Except as otherwise expressly provided by Act of Congress, any civil action
brought in a State court of which district courts of the United States have original

300593658y1 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 5 of 28 PagelD #:18

Case: 1:17-cv-07726 Document #: 1 Filed: 10/26/17 Page 3 of 5 PagelD #:3

jurisdiction, may be removed by the defendant or the defendants, to the district
court of the United States for the district and division embracing the place where
such action is pending,

28 ULS.C, § 1441 (a).
8. Jurisdiction exists in a removal action if the case might have originally been
brought in federal court. Caterpillar, Inc. v. Williams, 482 U.S, 386, 392 (1987).
9, This case could have originally been brought in the United States District Court
pursuant to 28 U.S.C. § 1332, which provides:
(a) The district courts shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value
of $75,000, exclusive of interest and costs, and is between ~--

(2) citizens of a State and citizens or subjects of a foreign state...

28 U.S.C. §§ 1332(a).
II, AMOUNT IN CONTROVERSY

10, Onits face, Plaintiff's Complaint admits that the matter exceeds the jurisdictional
threshold of $50,000 for Illinois state court Law Division actions, (See Plaintiff's Counsel's
Illinois Supreme Court Rule 222 Affidavit of Damages attached as a part of Exhibit A.)

11, Moreover, the Defendants' Answer to Plaintiffs Complaint sets forth in response
to Paragraph 9 of Plaintiffs Complaint a recitation of the Plaintiffs claimed medical special
damages of $70,247,32 and notes that the Plaintiff's original settlement demand was and remains
$210,000, (See Exhibit E). The defendants' answer to paragraph 9 of plaintifi’s complaint is
affirmed by the e-mail exchange described above and reflected in the attached e-mails, namely
Exhibits B, C & D,

12, The allegations of Plaintiff's Complaint, in particular Paragraph 9, attest to the

fact that the amount in controversy is in excess of $75,000.00. Adarrs v. Quickway Carriers Inc.,

300593658v1 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 6 of 28 PagelID #:19

Case: 1:17-cv-07726 Document #: 1 Filed: 10/26/17 Page 4 of 5 PagelD #:4

Slip Copy, 2006 WL 2494746, *1-3 (N.D,I, 2006); McCoy by Webb v. General Motors Corp.,
226 F Supp.2d 939, 942 (N.D.ILL, 2002),

13, Accordingly, in light of Plaintiff's own assessment of the value of his case, the
amount in controversy requirement of $75,000 has been met,

HI. DIVERSITY OF CITIZENSHIP BETWEEN PLAINTIFF AND DEFENDANTS

14, _—— Plaintiff resides in Illinois and is, therefore, a citizen of the State of Illinois, (See
Exhibit A),

15, Defendant Lorne Hudson resides at 5 York Street, Rexton, New Brunswick
E4W2G7, Accordingly, he is considered q citizen of Canada,

| 16, For diversity purposes, a corporation is a citizen of its state of incorporation and
the state where its principal place of business is located. Bank of Calif’ Nat'l Ass'n vy. Twin
Harbors Lumber Co., 465 F.2d 489, 491-492 (9"" Cir. 1972)

17. Professional Carriers Inc. is a Canadian corporation with its principal place of
business at 54 Somerville Road, P.O. Box 845, Hartland, New Brunswick E7P 3K4,
Accordingly, it is a citizen of Canada,

CONCLUSION

18, Pursuant to 28 ULS.C, §1441(a), removal to the United States District Court for
the Northern District of Ulinois is proper because that District embraces the Circuit Court of
Cook County of the State of Illinois, the place where this action is currently pending. See 28
U.S.C. §93(c).

19, Pursuant to 28 U.S.C, §1446(d), Defendants Lorne Hudson and Professional
Carriers Inc, will promptly file a copy of this Notice of Removal in the Circuit Court of Cook
County, State of Illinois, and give written notice of the removal of the action to counsel for

Plaintiff.

300593658y1 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 7 of 28 PagelD #:20

Case: 1:17-cv-07726 Document #; 1 Filed: 10/26/17 Page 5 of 5 PagelD #5

20, By removing the action to this Court, Defendants Lorne Hudson and Professional
Carriers Inc, do not waive any defenses, objections or motions available to them under state or
federal law.

WHEREFORE, pursuant to 28 U.S.C, §§1441 and 1446, Defendants, LORNE HUDSON
and PROFESSIONAL CARRIERS INC.,, respectfully remove to this Court the action docketed
under Case No. 2017 L 009434, in the Circuit Court of Cook County, Illinois, to the United
States District Court for the Northern District of Illinois.

Respectfully submitted,
HINSHAW & CULBERTSON LLP
By: /s/Carlton D, Fisher
One of the Attorneys for Defendants

LORNE HUDSON and. PROFESSIONAL
CARRIERS INC,

Carlton D. Fisher
cfisher@hinshawlaw.com

Anne C, Couyoumjian
acouyoumjian@hinshawlaw,com
Hinshaw & Culbertson LLP

222. N, LaSalle, Suite 300
Chicago, IL 60601
312-704-3450

3005939658¥1 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 8 of 28 PagelD #:21

Case: 1:17-cv-07726 Document #; 1-1 Filed: 10/26/17 Rages of oe careio emp
| ELECTRONICALLY FILED
\ al 3 700 PM
201 7-L- God 34

'

 

|
PAGE | o
co BSNS AE Rl
STATE OF TNO) 5 CLERK AW Divisio BROWN
5 Te
COUNTY OF COOK)

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

CORY KIZER, )

)

Plaintiff, J

vs, ) No,

/

LORNE HUDSON and PROFESSIONAL +)

CARRIERS INC,, )

)

Defendants, )
COMPLAINT AT LAW

NOW COMES the Plaintiff, CORY KIZER by and through his attorneys, LAW
OFFICES OF TIMOTHY MOLL, and complains of the Defendants, LORNE HUDSON and
' PROFESSIONAL CARRIERS INC, stating as follows:

1, On or about the 19th day of November, 2015, Plaintiff, CORY KIZER was a passenger
in a vehicle operated by Clara Amold, traveling in southerly direction on and upon Cottage Grove
at or near 111th, in the City of Chicago, County of Cook and the State of I!linois,

2, At the aforesaid time and place, Defondant, PROFESSIONAL CARRIERS INC,, owned
and Defendant, LORNE HUDSON, operated a certain motor vehicle in a reverse direction on and
upon Cottage Grove at or near 111" St, in the City of Chicago, County of Cook and the State of
Illinois.

3, That at the aforesaid time and place and at all times mentioned herein, the Plaintiff was
in the exercise of all due care and caution for the Plaintiffs own safety, and for others then and there

present.

 
ELECTRONICALLY FILED

 

2017-L4009434
PAGE 2 of 5

9/18/2017 3:00 FM

 

Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 9 of 28 PagelD #:22

Case: 1:17-cv-07726 Document #: 1-1 Filed; 10/26/17 Page 2 of 21 PagelD #:7

4. At all times hereto material, it was the duty of the Defendants to exercise ordinary care
for the safety of the person and property of others then and there upon said roadway, and
especially the Plaintiff herein.

5, At the time and Place, Defendant, LORNE HUDSON was acting as agent/employee
of Defendant, PROFESSIONAL CARRIERS, INC,

6. That the Defendants carelessly, negligently and improperly oporated, drove, managed,
controlled, propelled and equipped said motor vehicle while driving at the aforesaid time and place,
specifically by failing to yield the right of way to the Plaintiff, by reversing his vehicle from the on
the through travel lane of Cottage Grove striking the Plaintiff's vehicle, and that by reason of the
careless, negligent and improper conduct of the Defendants, the Defendant's vehicle was then and
there caused to come into violent contact and collision with Plaintiff's vehicle, and the Plaintiff was
then and there knocked down, thrown and hurled with great force and violence against said motor

vehicle,

7. Notwithstanding said duty as heretofore alleged, Defendants then and there did or failed

to do one or more of the following careless and negligent acts and/or omissions:

 

t
i
%

(a) Operated said motor vehicle at a rate of speed greater than was
reasonable and proper for considerations then and there existing upon said
roadway, contrary to and in violation of the Statutes of the State of Illinois,
Chapter 95 1/2, Sections 11- 601{a);

(b) Maintained, equipped and operated said motor vehicle without brakes
adequate to control the movement of and to stop said vehicle in time and
hold said vehicle, contrary to and in violation of the Statutes of the State of
Illinois, Chapter 95 1/2, Sections 12-301(a);

(c) Failed to retain sufficient and proper control over the opetation of said
vehicle;

(d) Failed and neglected to keep 9 proper lookout for persons and property
lawfully and rightfully on said parking lot;
ELECTRONICALLY FILED

 

9/18/20173:00 PM

|

2017-L009434
PAGE 3 of 5

 

Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 10 of 28 PageID #:23

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 3 of 21 PagelD #:8

(c) Failed and neglected to operate said motor vehicle in a reasonable and
safe manner so as not to cause damage to Plaintiffs' vehicle;

(£) Negligently and carelessly failed to give audible warning with the hom of
the approach of said vehicle contrary to and in violation of the Statutes of
the State of Illinois, Chapter 95 1/2, Sections 12-601 (a);

(g) Negligently and carelessly operated said motor vehicle by failing to yield
the right-of-way to the Plaintiffs vehicle that was approaching on the

roadway Defendant was attempting to enter, contrary to and in violation of
the Statutes of the State of Illinois, Chapter 95 1/2, Sections 11-906,

(f) Operated said motor vehicle in a reverse direction without first ascertaining
that such movement could be made with safety and without interfering with

- other traffic, contrary to and in violation of the Statutes of the State of Illinois,
Chapter 95 1/2 Section 11-1402 (a);

8. As a proximate result of the careless and negligent conduct of the Defendant, as
aforesaid, Plaintiff sustained damages to his vehicle, by reason of which Plaintiff expended and
incurred obligations for expenses and care of said vehicle and other personal expenses resulting

from the damaged vehicle

9, As a proximate result of the conduct of the Defendants, as aforesaid, Plaintiff
sustained divers temporary and permanent disabling injuries internally and externally, by reason,
of which Plaintiff expended and incurred obligations for medical expenses and care and will in
the future expend and incur such further obligations; Plaintiff has been and will be prevented
from attending to Plaintiff's usual affairs and duties and has lost and will continue to lose great

gains Plaintiffs would otherwise have made and acquired,

WHEREFORE, tho Plaintiff, CORY KIZER pray that judgment be entered in favor of
Plaintiff and against Defendant, LORNE HUDSON and PROFESSIONAL CARRIERS, INC,, in
the amount in excess of THIRTY THOUSAND DOLLARS ($ 30,00,00), plus costs of this action,
J

ELECTRONICALLY FILED

 

9/13/2017 3:00 PM

2017-L-009434
PAGE 4 of 5

 

Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 11 of 28 PageID #:24

Case: 1:17-cv-07726 Document #:; 1-1 Filed: 10/26/17 Page 4 of 21 PagelD #:9

LAW OFFICES OF TIMOTHY C, MOLL
Attomeys for Plaintiff

221 N, LaSalle St., Ste. 2301

Chicago, Illinois 60601

Phone (312)726-1731

Atty, No. 36251

Email elaw-tmoll@usa.net

Respectfully submitted,

 

Timothy Moll
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 12 of 28 PagelD #:25

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 5 of 21 PagelD #:10

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

CORY KIZER, )
)
Plaintiff, )
vs. }) No.
)
_ LORNE HUDSON and PROFESSIONAL )
CARRIERS INC., )
)
Defendants, )
AFFIDAVIT OF DAMAGES

2017-L-009434
PAGE 5 of 5

ELECTRONICALLY FILED
9/18/2017 3:00 PM

 

co
1
4
t
j

 

The undersigned being first duly sworn upon oath deposes and states that in the above entitled

action the Plaintiff is seeking money damages in excess of 50,000.00

Further Affiant Sayeth Not,
Under penalty of perjury as provided by law pursuant to Section 1-109 of the Code of Civil
Procedure, the undersigned attorney certifies that the statements set forth in this instrument are

true and correct, except as to certain matters herein stated to be on information and belief, and as
to such matters I certify that I verily believe the same to be true.

Te TN

Timothy Moll

 

LAW OFFICES OF TIMOTHY C. MOLL
Attorneys for Plaintiff

221. LaSalle St., Ste. 2301

Chicago, Illinois 60601

Phone (312)726-1731

Atty, No, 36251
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 13 of 28 PageID #:26

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 6 of 21 PagelD #:11
Summons ~ Alias Summons (12/31/15) CCG NO01

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

CORY KIZER
No. 2017-L-009434
w Defendant Address:
LORNE HUDSON; PROFESSIONAL CARRIERS, INC
PROFESSIONAL CARRIERS, INC VIA ILLINOIS SECRETARY OF STATE
LAC/A 54 SOMERVILLE RD HARTAND, NB
GANABArmLD, IL 62756

 

 

SUMMONS [] ALIAS - SUMMONS
To each defendant:
YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto
attached, or otherwise file your appearance, and pay the required fee, in the Office of the Clerk of this Court at the
following location:

Richard J, Daley Center, 50 W. Washington, Room go »Chicago, Illinois 60602
[]District 2 - Skokie CiDistrict 3 - Rolling Meadows [District 4 - Maywood

5600 Old Orchard Rd. 2121 Euclid 1500 Maybrook Ave.

Skokie, IL, 60077 Rolling Meadows, IL 60008 Maywood, IL 60153
LiDistrict 5 - Bridgeview  L)District 6 - Markham []Richard J. Daley Center

10220 S. 76th Ave, 16501 S, Kedzie Pkwy. 30 W. Washington, LL-01

Bridgeview, IL 60455 | Markham, JL 60428 Chicago, IL 60602

You must file within 30 days after service of this Summons, not counting the day of service,

IF YOU FAIL TO DC SO, A JODGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE
RELIEF REQUESTED IN THE COMPLAINT.

To the officer:

This Summons must be returned by the officer or other person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service, If service cannot be made, this Summons shall be returned so
endorsed, This Summons may not be served later than thirty (30) days after its date,

 

 

 

 

 

Atty, Nowi36251 _ Witness: Monday, 18 y Gis poner 200,
Namo: MOLL TIMOTHY LAW OFFICES /g DOROTHY BROWN. F geben \ *\
Atty. for: cory KIZAR DOROTHY BROWN, Clerk of wy
Address: 221N LASALLE 2301 “temas
City/State/Zip Code: ancaco q6nsol Date of Service: inet

 

 

Telephone: (To be Inserted by officer on copy left with Defendant or other person)

Primary Email Address: elay-tmoll@usa.net
Secondary Email Address(es):

 

**Service by Facsimile Transmission will be accepted at:

 

 

(Areg Code) (Facsimile Telephone Number)

 

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Page 1 of 1
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 14 of 28 PageID #:27

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 7 of 21 PagelD #:12
Summons ~ Alias Summons (12/31/15) CCG NOO1

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

CORY KIZER
No, 2017-L-009434
vs Defendant Address:
LORNE HUDSON; LORNE HUDSON
PROFESSIONAL CARRIERS, INC VIA ILLINOIS SECRETARY OF STATR
' L/K/A 54 SOMERVILLE RD HARTAND, NB
GANACHiaLD, IL, 62756

 

 

SUMMONS [|] ALIAS - SUMMONS
To each defendant:
YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto
attached, or otherwise file your appearance, and pay the required fee, in the Office of the Clerk of this Court atthe
following location:

Richard J, Daley Center, 50 W. Washington, Room go1 Chicago, Illinois 60602
[1District 2, - Skokie [ |District 3 - Rolling Meadows [District 4 - Maywood
5600 Old Orchard Rd. 2121 Euclid 1500 Maybrook Ave.
Skokie, IL 60077 Rolling Meadows, IL 60008 Maywood, IL 60153
L]District 5- Bridgeview [District 6 - Markham L Richard J. Daley Center
10220 S. 76th Ave. 16501 S, Kedzie Pkwy. ‘30 W. Washington, LL-01
Bridgeview, IL 60455 Markham, IL 60428 Chicago, IL, 60602

You must file within 30 days after service of this Summons, not counting the day of service.

IF YOU FAIL TO DO 80, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE
RELIEF REQUESTED IN THE COMPLAINT.

To the officer:

This Summons must be returned by the officer or otber person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service, Lf service cannot be made, this Summons shail be returmed so
endorsed, This Summons may not be served later than thirty (30) days after its date.

 

 

 

 

Atty, No.i 36951 | Witness: Monday, 18 se.

Name: MOLL TIMOTHY LAW OFFICES /s DOROTHY BROWN

Atty, for: CORY RIVER DOROTHY BROWN, Clerk of f fei

Address: 221N LASALLE 2301 % Sed “
Date of Service: Ri 08

 

City/State/Zip Code: CHICAGO, IL. 60601
Telephone. 349) 726-1731

Primary Email Address: jaw-tmoll@usanet
Secondary Email Address(es):

(To be Inserted by officer on copy left with Defendant or other person)

**Sorvice by Facsimile Transmission will be accepted at;

 

 

(Area Code) (Facsimile Telephone Number}

 

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Page 1 of 1
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 15 of 28 PageID #:28

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 8 of 21 PagelD #:13

TO; LORNE HUDSON and PROFESSIONAL CARRIERS INC OF HARTLAND,
NEW BRINS WICK, CANADA

I, Counsel for LORNE HUDSON and PROFESSIONAL CARRIERS INC OF
HARTLAND, NEW BRUNSWICK, CANADA, acknowledge receipt of your request that J
waive service of summons in the action of CORY KIZER y. LORNE HUDSON, et. al. in the |
Circuit Court of Cook County, Illinois,

1 agree to save the cost of service of a summons that | (or the individual on whose behalf
| am acting) be served with judicial process in the manner provided by the Illinois Code of Civil
Procedure,

I (or the individual on whose behalf I am acting) will retain all defenses or objections to
the lawsuit or to the jurisdiction or venue of the court except for objections based on a defect in
the summons or in the service of the summons.

| understand that a judgment may be entered against me (or the party on whose behalf |

am acting) if an answer or motion is not seryed upon you within 60 days after September 29,

2017
(Date Request was Sent)

 

 

(Date) (Signature)

Printed/Typed Name:

 
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 16 of 28 PageID #:29

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 9 of 21 PagelD #:14

Fisher, Carlton D.

From: Tim Moll <tmoll@usanet>

Sent: Friday, September 29, 2017 5:10 PM

To: Fisher, Carlton D,

Subject: Cory Kizer v, Hudson and professional carriers

Attachments: Kizer Complaint.pdf Kizer Summmons1. pdf; kizer-Summonsz. pdf; kizer-waiver.docx
Carlton:

Sorry to send It late on a Friday, so give me a response next week, Enclosed, please find the complaint filed against your
clients last week, As | understood it, you would accept service. Please let me know if lam mistaken.
| took this file over from James Burke's office.

Thanks

Timothy Moll

Law Offices of Timothy C. Moll
221 N, LaSalle Street, Suite 2301
Chicago, Illlnols 60601
www,timothymoll-law.com
Phone (312) 726-1731

Fax (312) 726-1736

CONFIDENTIALITY NOTICE: This e-mall transmission (and/or the attachments accompanying it) may contain confidential
information belonging to the sender which Is protected by the attorney-client privilege. The information Js Intended only
for the usa of the Intended recipient. If you are not the Intended reciplent, you are hereby notified that any disclosure,
copying, distribution or the taking of any actlon In rellance on the contents of thls Information Is strictly prohibited, Any
unauthorized Interception of this transmission \s Hlegal. \f you have received this transmission |n error, please promptly
notlfy the sender by reply e-mall, and then destroy all coples of the transmission.

 
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 17 of 28 PagelD #:30

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 10 of 21 PagelD #:15

Fisher, Carlton D.

From: : Fisher, Carlton D.
Sent: Tuesday, October 24, 2017 4:34 PM
To: Tim Mall

. Ce Carlton Fisher; Anne C, Couyoumjian ,
Subject: RE! Cory Kizer v, Hudson and professional carriers
Tim,

I'm sorry for the long delay In getting back to you about this Kizer case that you Inherited from Jim Burke.

First, although | do not remember agreetng to a previous request that | accept service of process on behalf of my
Canadian ellents, | have secured permission to do that, This agreement will obviate your need to go through the Hague
Convention or a more cumbersome procedure for securing service of process on my clients, | am hoping such
cooperation will Inure to my benefit in the future when | need a favor,

mh

lam preparing an answer which | will flle shortly.

Second, as you know, Jim Burke and | settled the cases of Mr. Kizer's alleged companions for very modest amounts, We
agreed that Mr. Kizer's claim would have to be litigated since his medical special damages alone totalled more than
$70,000 (when last counted In late 2016) and Jim Burke's settlement demand was $210,000.00. Can you please confirm
for me that your client's settlement demand Is still $210,000.00?

if you have any updated medical beyond what | am listing below, please provide that information to me,

Cook County Hospital - $194.00; Advanced Medical Med-(Dr, James Kopslan) - $11,865.41; Advanced Physical Med
(Michael Bershander LPT); Pinnacle Pain Management - $380.00; North Shore Orthopedics - $12,043,26; Royal First Asst.
- $4,773,00; Archer Open MRI - $3,600.00; North Shore Anesthesta - $1,440.00; and APM Surgical Group - $29,755.15, .
for a total of $70,247.32 in medical special damages,

Thank you for your anticipated cooperation.
Carlton D. Fisher

Hinshaw & Culbertson LLP

222 N, LaSalle Street, Sulte 300, Chicago, iL, 60601
Tel: 312-704-3450 | Fax: 312-704-3001

cfisher@hinshawlaw.com | hinshawlaw.com

oa Original Message-—--

From: Thm Moll [mailto:tmoll@usa.net]
Sent: Friday, September 29, 2017 5:10 PM

To: Fisher, Carlton D,
Subject: Cory Kizer v. Hudson and professional carrlers

 
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 18 of 28 PageID #:31

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 11 of 21 PagelD #:16

‘ Cariton:

Sorry to send it late on a Friday, so give me a response next week. Enclosed, please find the complaint fled agalnst your
clients last week. As {understood it, you would accept service. Please let me know If | am mistaken,
| took this file over from James Burke's office.

Thanks

Timothy Moll

Law Offices of Timothy C. Moll
221N. LaSalle Street, Suite 2301
Chicago, IIllnols GO601

www. timothymoll-law.com
Phone (312) 726-1731

Fax (312) 726-1736

CONFIDENTIALITY NOTICE: This e-mail transmission (and/or the attachments accompanying it} may contaln confidential
information belonging to the sender which Is protected by the attorney-client privilege, The Information Is intended only
for the use of the intended reciplent. If you are not the Intended recipient, you are hereby notified that any disclosure,
copying, distribution or the taking of any action In reliance on the contents of thls information Is strictly prohibited. Any
unauthorized Interception of this transmission Is Illegal, If you have recelved this transmission In error, please promptly
notify the sender by reply e-mail, and then destroy all copies of the transmission.
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 19 of 28 PagelD #:32

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 12 of 21 PagelD #:17_

Fisher, Carlton D.

From; Tim Moll <tmall@usa,net>

Sent: Wednesday, October 25, 2017 3:31 PM

To: Fisher, Carlton D,

Subject; RE: Cory Kizer v, Hudson and professional carriers

Carlton:

| have exactly what you have regarding medicals and amounts. | placed a call to confirm no recent treatment, so | will
confirm with you when my client calls me back.

Thanks for appearing. We are up on the 15th of Nov in 2205 at 9:30, if you Just want to do [tall on that day, that Is fine
by me,

If you need anything else, please let me know.

Timothy Moll

Law Offices of Timothy C. Moll
221N. LaSalle Street, Suite 2301
Chicago, tllnols 60601
www.timothymoll-law.com
Phone (312) 726-1731

Fax (312) 726-1736

CONFIDENTIALITY NOTICE; This e-mall transmission (and/or the attachments accompanying It} may contain confidenttal
information belonging to the sender which Is protected by the attorney-client privilege. The information Is intended only
for the use of the Intended reciplent. If you are not-the Intended recipient, you are hereby notified that any disclosure,
copying, distribution or the taking of any actlon In rellance on the contents of thls Information Is strictly prohibited, Any
unauthorlzed interception of thls transmission Is illegal, If you have received this transmission in error, please promptly
notify the sender by reply e-mall, and then destroy all coples of the transmission,

------ Original Message ------

Recelved: Tue, 24 Oct 2017 04:34:11 PM CDT

From: "Fisher, Carlton D." <cfisher@hinshawlaw.com>

To: Tim Moll <tmoll@usa.net>Ce: "Fisher, Carlton D." <cflsher@hInshawlaw.com>,
"Couyourmjlan, Anne c."<ACouyoumjian@hinshawlaw,.com>

Subject: RE: Cory Kizer v. Hudson and professional carriers

Tim,

 

I'm sorry for the long delay In getting back to you about this Kizer case that you inherited from Jim Burke.

i
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 20 of 28 PageID #:33

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 13 of 21 PagelD #:18

First, although | do not remember agreeing to a previous request that | accept service of process on behalf of my
Canadlan cHents, | have secured permlssion to do that. This agreement will obviate your need to go through the Hague
Convention or a more cumbersome procedure for securing service of process on my clients, lam hoping such
cooperation will inure to my benefit In the future when | need a favor.

[am preparing an answer whlch | will flle shortly.

Second, as you know, Jim Burke and | settled the cases of Mr, Kizer's alleged companions for very modest amounts. We
agreed that Mr, Kizer's claim would have to be litigated since hls medical special damages alone totalled more than
$70,000 (when last counted in late 2016) and Jim Burke's settlement demand was $210,000.00. Can you please confirm
for me that your client's settlement demand |s still $210,000,00?

If you have any updated medical beyond what | am listing below, please provide that Information to me.

Cook County Hospital - $194.00; Advanced Medical Med (Dr. James Kopslan) - $11,865.41; Advanced Physical Med
{Michael Bershander LPT); Pinnacle Paln Management - $380.00; North Shore Orthopedics - $12,043.26; Royal First Asst.
- $4,773.00; Archer Open MRI - $3,600.00; North Shore Anesthesla - §1,440.00; and APM Surgical Group - $29,755.15,
for a total of $70,247.32 In medical special damages.

Thank you for your anticipated cooperation.

Carlton D, Fisher

Hinshaw & Culbertson LLP

222 N., LaSalle Street, Sulte 300, Chicago, IL, 60601
Tel: 312-704-3450 | Fax: 312-704-3001
cfisher@hInshawlaw.com | hinshawlaw.com

wenn Original Message-----

From: Tim Moll [mallto:tmoll@usa.net] ;
Sent: Friday, September 29, 2017 5:10 PM

To: Fisher, Carlton D,

Subject: Cory Kizer v. Hudson and professional carriers

Carlton:

Sorry to send It late ona Friday, so give me a response next week, Enclosed,
please find the complaint filed against your clients last week, As |
understood it, you would accept service. Please let me know Iflam
mistaken, .

| took this flle over from James Burke's office.

Thanks

Timothy Moll
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 21 of 28 PagelD #:34

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 14 of 21 PagelD #:19

Law Offices of Timothy C. Moll
221 N, LaSalle Street, Suite 2301
Chicago, IIllnols 60601
www.thmothymoll-law.com
Phone (312) 726-1731

Fax (312) 726-1736

CONFIDENTIALITY NOTICE: This e-mail transmission (and/or the attachments
accompanying It) may contaln confidentlal information belonging to the sender
which is protected by the attorney-cllent. privilege, The information Is
intended only for the use of the intended recipient, If you are not the
Intended recipient, you are hereby notified that any disclosure, copying,
distribution or the taking of any action In reliance on the contents of this
information Is strictly prohibited. Any unauthorized Interception of this
transmission Is Illegal, if you have received this transmission In error,

please promptly notify the sender by reply e-mail, and then destroy all coples
of the transmission.

HInshaw & Culbertson LLP Is an Illinofs registered limited IIabllity
partnership that

has elected to be governed by the Illinois Uniform Partnership Act
(1997},<br><br>

The contents of this e-mail message and any attachments are Intended solely
for

the addressee(s} named in this message, This communication Is intended to be
and to remain confidential and may be subject to applicable attorney/client
and/or

work product privileges. If you are not the Intended reciplent of this

message, or if

this message has been addressed to you In error, please immediately alert the

sender by reply e-mail and then delete this message and its attachments, Do
hot ,

deliver, distribute or copy thls message and/or any attachments and If you are
not

the Intended recipient, do not disclose the contents or take any actlon In
rellance

upon the Information contalned In this communication or any attachments,
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 22 of 28 PagelD #:35

Case; 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 15 of 21 PagelD #:20

IN THE CIRCUIT COURT OF COOK-COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

 
  
 

CORY KIZER,
Plaintiff,
v. No. 2017 L 009434.
} ) Ina
LORNE HUDSON and PROFESSIONAL \ 2 es
CARRIERS INC., ) BL oo
af j a
Defendant. ty no
) i
NOTICE OF FILING a
TO: Law Offices of Timothy C. Moll ot
221 N, LaSalle Street
Suite 2301
Chicago, IL 60601

PLEASE TAKE NOTICE that on October 25 2017, we caused to be filed with the Clerk of the
Circuit Court of Cook County, County Department, Law Division, Defendant’s Appearance and Jury
Demand and Answer to Plaintiff's Complaint, a copy of which is attached hereto and herewith served

upon you.

Carlton D, Fisher

HINSHAW & CULBERTSON LLP
222.N, LaSalle, Suite 300

Chicago, IL 60601

912-704-3450

Firm No, 90384

 

 

PROOF OF SERVICE

 

J, the undersigned, a non-attorney, certify that I served the Notice of Filing and Defendant's
Appearance and Jury Demand and Answer to Plaintiffs Complaint by depositing the same in the
U.S, Mail at 222 N. LaSalle, Suite 300 by 5:00 p.m, on October 25, 2017, with proper postage prepaid.

. one ;
[x] Under penalties as provided by law pursuant fo a, , ‘
Section 1-109 of the Illinois Code of Civil Procedure (735 fj hi Ue
JLCS 5/1-109), | certify that the statements set forth herein are Q
» mA ity ES fil ¢ Uf pro

true and correct,

 

30063977671 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 23 of 28 PagelD #:36

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 16 of 21 PagelD #:21

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

   

CORY KIZER .
Plaintiff 3 28

) Case No. 2017 L 009434 =

LORNE HUDSON and PROFESSIONAL coe
CARRIERS, INC, | BoB
Defendants. : re

APPEARANCE AND JURY DEMAND

The undersigned, as attorney, enters the appearance of the Defendants, LORNE
HUDSON AND PROFESSIONAL CARRIERS, INC.

*Defendant demands trial by jury.

 

Carlton D, Fisher

Name: HINSHAW & CULBERTSON LLP
Attorney for: Defendants
Address: 2232, North LaSalle Street, Suite 300
City: Chicago, IL 60601-1081
Telephone: 312-704-3450

Atty. No. 90384

*Strike demand for trial by jury if not applicable.

I certify that a copy of the within instrument was served on all parties who have appeared
and have not heretofore been found by the Court to be in d for failure to plead.

“7774

“Attorneys for Defendants

400639744y1 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 24 of 28 PagelD #:37

Case: 1:17-cv-07726 Document #: 1-1 Filed; 10/26/17 Page 17 of 21 PagelD #:22

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

  

CORY KIZER, 7 25
Plaintiff, Sp ye
Case No. 2017 L 009434 52°" "tp
Y. ) me a " ‘ 4
LORNE HUDSON and PROFESSIONAL ) ~
CARRIERS INC, | os
i

Defendants, )

DEFENDANTS’ ANSWER TO PLAINTIFE’S COMPLAINT

NOW COME the Defendants, LORNE HUDSON and PROFESSIONAL CARRIERS
INC, residents, citizens and a corporation of the country of Canada, by and through their
attorneys, HINSHAW & CULBERTSON LLP, and for their answers to plaintiffs Complaint,
they state as follows:

1. On or about the 19th day of November, 2015, Plaintiff, CORY KIZER was a
passenger in a vebicle operated by Clara Arnold, traveling in southerly direction on and upon:
Cottage Grove at or near 111th, in the City of Chicago, County of Cook and the State of Illinois,

ANSWER: Defendants admit on information and belief that Ciara Arnold was

} driving her car at or near Cottage Grove and 111" in Chicago, Dlinois, on November 19,
2015; further answering, the defendants deny the remaining allegations of paragraph 1.

2. At the aforesaid time and place, Defendant, PROFESSIONAL CARRIERS INC.,
owned and Defendant, LORNE HUDSON, operated a certaih motor vehicle in a reverse
direction on and upon Cottage Grove at or near 111th St, in the City of Chicago, County of Cook

and the State of [Winois,

ANSWER: Admitted,

300629808y1 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 25 of 28 PagelD #:38

Case: 1:17-cv-07726 Document #: 1-1 Filed; 10/26/17 Page 18 of 21 PagelD #:23

3, That at the aforesaid time and place and at all times mentioned herein, the
Plaintiff was in the exercise of all due care and caution for the Plaintiff's own safety, and for
others then and there present.

ANSWER: Denied.

4, At all times hereto material, it was the duty of the Defendants to exercise ordinary
care for the safety of the person and property of others then and there upon said roadway, and
especially the Plaintiff herein.

ANSWER: The defendants deny that the allegations of paragraph 4 accurately
state what duty, if any, they owed to the plaintiff or any other person.

5, At the time and Place, Defendant, LORNE HUDSON was acting as
agent/employee of Defendant, PROFESSIONAL CARRIERS, INC,

ANSWER: Pursuant to the provisions of the Federal Metor Carrier Safety
Regulations and any comparable regulations applicable to Canadian drivers, employees, -
employers and motor carriers while operating in the United States, the defendants admit
that LORNE HUDSON was the statutory employee of PROFESSIONAL CARRIERS INC,

| 6, That the Defendants carelessly, negligently and improperly operated, drove,
managed, controlled, propelled and equipped said motor vehicle while driving at the aforesaid
time and place, specifically by failing to yield the right of way to the Plaintiff, by reversing his
vehicle from the on the through travel lane of Cottage Grove striking the Plaintiffs vehicle, and
that by reason of the careless, negligent and improper conduct of the Defendants, the Defendant's
yehicle was then and there caused to come into violent contact and collision with Plaintiff’s
vehicle, and the Plaintiff was then and there knocked down, thrown and hurled with great force

and violence against said motor vehicle,

30062980By1 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 26 of 28 PageID #:39

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 19 of 21 PagelD #:24

ANSWER: Denied.
7, Notwithstanding said duty as heretofore alleged, Defendants then and there did or
failed to do one or mote of the following careless and negligent acts and/or omissions;

a. Operated said motor vehicle at a rate of spced greater than was reasonable
and proper for considerations then and there existing upon said roadway, contrary to and
in violation of the Statutes of the State of Illinois, Chapter 95 1/2, Sections 11- 601(a);

b, Maintained, equipped and operated said motor vehicle without brakes
adequate to control the movement of and to stop said vehicle in time and hold said
vehicle, contrary to and in violation of the Statutes of the State of Llinois, Chapter 95 1/2,
Sections 12-301 (a);

c. Failed to retain sufficient and proper control over the operation of said
vehicle;

d. Failed and neglected to keep a proper lookout for persons and property
lawfully and rightfully on said parking lot;

e, Failed and neglected to operate said motor vehicle in a reasonable and safe
manner so as not to cause damage to Plaintiffs’ vehicle;

f, Negligently and carelessly failed to give audible warning with the horn of
the approach of said vehicle contrary to and in violation of the Statutes of the State of
[Winois, Chapter 95 1/2, Sections 12-601 (a);

g. Negligently and catelessly operated said motor vehicle by failing to yield
the right-of-way to the Plaintiff's vehicle that was approaching on the roadway Defendant
was attempting to enter, contrary to and in violation of the Statutes of the State of Illinois,
Chapter 95 1/2, Sections 11-906;

h, Operated said motor vehicle in a reverse direction without first
ascertaining that such movement could be made with safety and without interfering with
other traffic, contrary to and in violation of the Statutes of the State of [inois, Chapter 95
1/2 Section 11-1402 (a);

ANSWER: Denied.
8. AS 4 proximate result of the careless and negligent conduct of the Defendant, as
aforesaid, Plaintiff sustained damages to his vehicle, by reason of which Plaintiff expended and

incurred obligations for expenses and care of said vehicle and other personal expenses resulting

from the damaged vehicle.

+ 30062980Bv 1 0992638
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 27 of 28 PagelD #:40

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 20 of 21 PagelD #:25

ANSWER: Denied,

9, As a proximate result of the conduct of the Defendants, as aforesaid, Plaintiff
sustained divers temporary and permanent disabling injuries internally and externally, by reason
of which Plaintiff expended and incurred obligations for medical expenses and care and will in
the future expend and incur such further obligations; Plaintiff has been and will be prevented
from attending to Plaintiff’s usual affairs and duties and has lost and will continue to lose great
gains Plaintiffs would otherwise have made and acquired.

ANSWER: Defendants admit that the plaintiff, CORY KIZER, has alleged
through his counsel that he incurred medical special damages totalling $70,247.32, from the
following health care providers: Cook County Hospital - $194.00; Advanced Medical Med
(Dr, James Kopsian) ~ $11,865.41; Advanced Physical Med (Michael Bershander LPT);
Pinnacle Pain Management - $380.00; North Shore Orthopedics - $12,043.26; Royal First
Asst. - $4,773.00; Archer Open MRI - $3,600.00; North Shore Anesthesia - $1,440.00; and
APM Surgical Group - $29,755.15, Defendants also admit that plaintiff’s counsel has pled
in his client's complaint's ad damnum clause that plaintiff is entitled to an amount in excess
of $30,000.00 and has signed an “Affidavit of Damages" that avers his client is seeking
money damages in excess of $50,000.00, Moreover, defendants admit that the plaintiff's
previous lawyer had demanded in settlement from these defendants the sum of $210,000.00.
Further answering, the defendants admit that the plaintiff's claims of injury contained in
paragraph 9 above ("sustain[ing] divers . . . permanent disabling injuries internally and
externally, by reason of which Plaintiff expended and incurted obligations for medical expenses
and care and will in the future expend and incur such further obligations and, ., has been and

will be prevented from attending to Plaintiff's usual affairs and duties and has lost and will

3006298081 0992638,
Case: 1:20-cv-03175 Document #: 1-1 Filed: 05/29/20 Page 28 of 28 PagelD #:41

Case: 1:17-cv-07726 Document #: 1-1 Filed: 10/26/17 Page 21 of 21 PagelD #:26

continue to lose great gains Plaintiff[] would otherwise have made and acquired") constitute
allegations of an amount in controversy that exceeds $75,000.00.

WHEREFORE, the Defendants, LORNE HUDSON and PROFESSIONAL CARRIERS
INC,, deny that the Plaintiff is entitled to any judgment in his favor and against the Defendants in
any amount whatsoever.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE

On information and belief, the defendants claim that to the extent the plaintiff proves that
he was an occupant of the car driven by Ciara Arnold on the date and at the place alleged, then
he has failed to mitigate his injuries and damages and thus his damages, to the extent they are
recoverable, should be lessened by an amount commensurate with the plaintiff's failure to
mitigate his damages. |

SECOND AFFIRMATIVE DEFENSE

To the extent that the discovery in this case demonstrates the existence of any other
factual matters that the defendants may claim support an affirmative defense not yet plead in this
answer, then they reserve the right to allege such an affirmative defense or defenses,

HINSHAW & CULBERTSON LLP

Attomeys for Defendants LORNE HUDSON
and PROF “AL, CARRIERS INC,

CEaAEE

Gne of Their Attomeys  /

Carlton D, Fisher 3122466
cfisher@hinshawlaw.com
Hinshaw & Culbertson LLP
222 North LaSalle Street
Chicago, IL 60601-1081
312-704-3000

Firm No. 90384

300629B08¥1 0992638
